Title: To James Madison from William Jones, 2 May 1801 (Abstract)
From: Jones, William
To: Madison, James


2 May 1801, Philadelphia. In compliance with request of the subscribers to enclosed recommendation, adds his endorsement of William E. Hũlings for consulate at New Orleans. Hũlings is qualified by experience, political views, “and his mercantile and moral character … for the appointment.”
 

   
   RC (DNA: RG 59, LAR, 1801–9). Docketed by JM: “Hulings Wm. E. recomd. for Consul at New Orleans by Wm. Jones &c &c of Philada.” Enclosure not found.


